COURT OF APPEALS FOR” THE
FIRST DISTRICT OF TEXAS AT HOUSTON

 

ORDER OF REINSTATEMENT -
Style: Joseph L. Ewells v. The State of Texas
Appellate case number: 01-11-01014-CR
Trial court: 184th District Court, Harris County, Texas

Trial court case number: 1297122

, This case Was abated and remanded to the trial court on May 15, 2012. In the order
of abatement, we directed the trial court to make appropriate ﬁndings and enter apprOpriate
orders regarding appellant’s ﬁnancial circumstances, representation on appeal, and any
requests for a free appellate record. Supplemental clerk’s records were ﬁled with the
Court on May 22 and June 12, 2012. The supplemental records contain an afﬁdavit of
indigence by appellant, a motion by appellant for the provision of a free record, and orders
of the trial court ﬁnding appellant indigent, appointing J ani Maselli to represent him on
appeal, and ordering the court reporter to prepare and ﬁle the reporter’s record at no charge
to appellant. Accordingly, we REINSTATE this case on the Court’s active docket.

. The reporter’s record is ORDERED to be ﬁled within 30 days of the date of this
order. See TEX. R. APP. P. 35.1, 35.3(c).

Appellant’s brief is ORDERED to be ﬁled within 30 days of the date the reporter’s
record is ﬁled. See TEX. R. APP. P. 38.6(a).

Appellee’s brief, if any, is ORDERED to be ﬁled within 30 days of the ﬁling of
appellant’s brief. ‘ See TEX. R. APP. P. 38.6(b).

It is so ORDERED.

Judge’s signature: /s/ Justice Teﬂ Jennings -
‘ lZl Acting individually El Acting for the Con

Date: June 18, 2012